UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
V.

SHELBY GARIGEN,

Defendant,

 

MOTION BY:

DATE, TIME, PLACE:

SUPPORTING PAPERS:

RELEIF REQUESTED:

DATED:

(

NOTICE OF MOTION |
AND MOTION !
Case No. 19-CR-206-A

 

James C. DeMarco III, Esq.
Bengart& DeMarco , LLP
Attorney for Defendant

Before the Hon. Richard J. Arcara

United States District Judge

‘Unites States Courthouse

2 Niagara Square

Buffalo, New York 14202

On a date and time convenient for the Court

Affirmation of James C. DeMarco III, Esq.
dated January 21, 2021

Permission to withdraw as Defendant
counsel

January 22, 2021

 

 

“BiNGan & DeMARCO, LLP
JAMES; . DEMARCO III, ESQ.

“ Attorney for Defendant

2655 Sheridan Drive

Tonawanda, NY 14150

(716) 838-1515
jdemarco@bengartdemarcolaw.com

 
TO:

AARON MANGO, ESQ.
ASSISTANT UNITED STATES ATTORNEY

CHARLES MARK KRULY
ASSISTANT UNITED STATES ATTORNEY

LISA B. FERRARO, USPO

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORE

 

UNITED STATES OF AMERICA,
AFFIDAVIT
v. Case No. 19-CR-206-A
SHELBY GARIGEN,
Defendant,

 

STATE OF NEW YORK  )}
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )
JAMES C, DEMARCO IIL ESQ., being duly sworn, deposes and says:

1. I am an attorney at law duly licensed to practice in the State of New York
and in this Court and am a Partner in the law firm of Bengart & DeMarco LLP, located at 2655
Sheridan Drive, Tonawanda, New York 14150.

2, I represent the defendant, SHELBY GARIGEN, who was charged with
access with intent to view child pornography in violation of Title 18, United States Code, Section
2252A(a)(5)(B). The Defendant had plead guilty and was sentence to 37 months of incarceration.

3. 1 am fully familiar with the facts and circumstances surrounding this case
through my investigation of this matter as well as my review of all the pleadings previously filed,
in addition to my conversations with the Defendant and members of Attorney Thomas J.
Eoannou’s firm.

4, This affidavit is made in support of my motion for permission to withdraw

as the Defendant’s attorney as Thomas J. Eoannou Esq. has been retained by the Defendant.

 

 
5. I have had conversation with Mr. Eoannou’s staff and they confirmed his
representation.
6. Mr. Eoannou has file with the court a motion indicating that he has been
retained by the Defendant.
WHEREFORE it is respectfully requested that that the court grant my motion allowing

the firm of Bengart & DeMarco to withdraw as the Defendant’s counsel.

DATED: Buffalo, New York
January 22, 2021 . Respegthiil:
oh

  

ee PEE
< JAMES’C,DEMARCO III, ESQ..
/“ BENGART & DEMARCO LLP
/ Attomiey for Defendant, Shelby Garigen
, 2655 Sheridan Drive
Tonawanda, New York 14150
(716) 838-1515

jdemarco@bengartdemarcolaw.com

 
